Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 1 of 14 PageID #: 4019



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                           NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

   RETZLAFF’S MOTION FOR FINAL SUMMARY JUDGMENT—VAN DYKE’S
     FAILURE TO COMPLY WITH THE DEFAMATION MITIGATION ACT

           The Court should grant final summary judgment in favor of
           defendant Thomas Retzlaff and against plaintiff Jason Van Dyke
           on all claims because Van Dyke failed to comply with the
           Defamation Mitigation Act.

                                     I. INTRODUCTION

           1.    Plaintiff Jason Van Dyke sued defendant Thomas Retzlaff for libel

   and other causes of action after Retzlaff filed a grievance against him with the

   State Bar of Texas.1

           2.    The discovery period ends on June 23, 2020. (Doc. 117).

           3.    The deadline file dispositive motions is July 31, 2020. (Doc. 146).

           4.    This case is set for trial during the period January 4-29, 2021. (Doc.

   117).




           1   Van Dyke denies the grievance is the basis of his claims. Plaintiff’s Third
   Amended Complaint (“TAC”) ¶ 5.33.
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 2 of 14 PageID #: 4020



                                                       II. FACTS

               5.        Complaining that Retzlaff filed a “frivolous” grievance against him

   with the State Bar of Texas, (TAC ¶ 5.4), Van Dyke sues basing his claims on

   statements posted on a “blog”2 Retzlaff allegedly owns3 and in e-mails Retzlaff

   allegedly sent.4                Van Dyke alleges Retzlaff made approximately ten false

   “statements of fact” about Van Dyke, including the following:

               (i)       Van Dyke is a “Nazi;”

               (ii)      Van Dyke is a pedophile;5

               (iii)     Van Dyke is a drug addict;

               (iv)      Van Dyke is a white supremacist;

               (v)       Van Dyke is involved in revenge pornography;

               (vi)      Van Dyke has a criminal record for abusing women;

               (vii)     Van Dyke was being treated and was medicated for bipolar disorder;

               (viii) Van Dyke has engaged in unwanted sexual solicitations;

               (ix)      Van Dyke suffers from syphilis; and

               (x)       Van Dyke has engaged in other sexual misconduct including, but not
                         limited to, a homosexual relationship with one or more witnesses.

   TAC, ¶ 6.2.

               6.        The pungent comments on the “BV Files” blog use loose, figurative

   language to express the opinion that Van Dyke was ill-suited to be employed as


               2         The blog is known as “BV Files” and can be found at www.viaviewfiles.net.
               3         See TAC ¶¶ 5.5-5.11, 5.18-5.20 and Exhibit 3, 4, 9 and 10.
               4         See TAC ¶¶ 5.12 and Exhibit 5.
               5         The actual statement was that Van Dyke “has the look of a pedophile” (whatever
   that is).

   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                               2
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 3 of 14 PageID #: 4021



   either an assistant district attorney or an attorney with the firm of Karlseng,

   Leblanc, & Rich, LLC. The “BV Files” authors, whoever they are, are entitled to

   express their opinions about Van Dyke’s frequent projection of his violent, racist

   beliefs onto an Internet audience of 7.5 billion people with posts such as this:




              7.         No matter how acrid or offensive, the statements attributed to

   Retzlaff are constitutionally protected expressions of opinion and rhetorical

   hyperbole. But even if they were not, Van Dyke’s failure to comply with the

   Defamation Mitigation Act deprives him of the right to maintain this suit. Here is

   why.




   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                  3
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 4 of 14 PageID #: 4022



                                        III. ARGUMENT & AUTHORITIES

                      A. Why Did Texas Pass the Defamation Mitigation Act?

              8.         Long before the Internet revolutionized the way the public

   experiences mass media, pundits remarked—in various formulations—that a lie

   can travel halfway around the world before the truth can get its pants on.6 And in

   1710, Jonathan Swift lamented that “[f]alsehood flies, and the truth comes limping

   after it, so that when men come to be undeceived, it is too late.”7 To address this

   problem, Texas enacted the Defamation Mitigation Act in 2013.

              Recognizing that falsehoods spread quickly and are hard to dispel, the
              Defamation Mitigation Act (DMA) induces publishers and claimants
              to take prompt action to mitigate reputational injuries that may ensue
              from defamatory publications.

   Warner Bros. Ent., Inc. v. Jones, 2020 WL 2315280 at *1 (Tex. 2020).

              9.         At common law, evidence of a defendant’s retraction or correction

   was admissible to mitigate damages and negate actual malice. Robert D. Sack,

   Sack on Defamation § 11:1 (5th ed. 2017). But the common law did not view

   retraction as a complete defense to a defamation claim. Courts reasoned that “a

   renunciation might never quite catch up with the original lie.” 2 Rodney A.

   Smolla, Law of Defamation § 9.71 (2d ed.); see Cass v. New Orleans Times, 27

   La. Ann. 214, 219 (La. 1875) (“Thousands may have read the libelous matter that

   never saw its refutation.”). Again, the old concern—the truth is habitually slow in

   getting its pants on.

              6   Joshua Gillin, NFL’s Colin Kaepernick Incorrectly Credits Winston Churchill for
   Quote About Lies, POLITIFACT (Oct. 9, 2017), https://www.politifact.com/punditfact/
   statements/2017/oct/09/colin-kaepernick/nfls-colin-kaepernick-incorrectly-credits-winston-/.
          7       Jonathan Swift, The Examiner No. 14 (Sept. 11, 1710), https://www.ourcivili

   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                         4
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 5 of 14 PageID #: 4023



              10.        Legislatures nationwide have modified the common law to enhance

   these benefits by requiring potential plaintiffs to request—and potential defendants

   to quickly issue—corrections and retractions. The impetus for these statutes is an

   understanding that fulsome correction often provides greater relief than monetary

   damages:

              [U]nlike personal injuries, harm to reputation can often be cured by
              other than monetary damages. The correction or clarification of a
              published defamation may restore the person’s reputation more
              quickly and more thoroughly than a victorious conclusion to a
              lawsuit.

   Uniform Law Comm’n, Uniform Correction or Clarification of Defamation Act,

   refs. & annos.               Thus, as supporters of the Texas Defamation Mitigation Act

   explained, better results with fewer lawsuits can be achieved by encouraging

   plaintiffs to timely request and defendants to issue retractions. Id.; House Comm.

   On Judiciary & Civil Jurisprudence, Bill Analysis at 1, Tex. H.B. 1759, 83rd Leg.,

   R.S. (2013) (noting the DMA’s proponents had observed that similar acts in other

   states had “led to less litigation”).

              11.        At least 33 states have enacted retraction statutes.     Sack on

   Defamation § 11:2. Amid this trend, the Uniform Law Commission promulgated a

   “Uniform Correction or Clarification of Defamation Act.” The Uniform Act was

   intended to remedy flaws the Commission noted in some state statutes, while

   encouraging retraction “as an alternative to costly litigation.” Uniform Act, refs.

   & annos. Texas modeled the DMA on the Uniform Act. House Comm. On



   sation.com/smartboard/shop/swift/examiner/chap14htm.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                   5
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 6 of 14 PageID #: 4024



   Judiciary & Civil Jurisprudence, Bill Analysis at 1, Tex. H.B. 1759, 83rd Leg.,

   R.S. (2013). But Texas made important modifications.

              12.        Like the DMA, the Uniform Act makes “maintaining an action”

   contingent on a timely request for correction or retraction. Uniform Act § 3(a)(1).

   But the Uniform Act also provides that if no previous request had been made,

   service of a pleading claiming defamation “constitutes an adequate request.” Id. §

   3(d). But Texas rejected Uniform Act § 3(d). The DMA requires a requested

   correction in a form other than an original petition, and it must have “first been

   made.” Id., cmt. (emphasis added).

              13.        The DMA provides “a method for a person who has been defamed

   by a publication or broadcast to mitigate any perceived damage or injury.” TEX.

   CIV. PRAC. & REM. CODE § 73.052.8 The DMA provides “sticks and carrots to

   induce plaintiffs and defendants to take prompt action to rectify defamatory

   publications so any ensuing damages are ameliorated.” Warner Bros., 2020 WL

   2315280 at *5.




              8     As the Texas Supreme Court recently noted, the law has long required all tort
   plaintiffs to mitigate their damages before trial. JCB, Inc. v. Horsburgh & Scott Co., 597
   S.W.3d 481, 487 (Tex. 2019). The DMA merely establishes a procedure for mitigation in
   defamation cases and provides specific consequences if the plaintiff fails to comply.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                         6
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 7 of 14 PageID #: 4025



                       B. What Does the Defamation Mitigation Act Require?

              14.        The DMA provides:

              A person may maintain an action for defamation only if the person
              has made a timely and sufficient request for a correction, clarification,
              or retraction from the defendant[.]

   § 73.055(a)(1) [emphasis added]; Warner Bros., 2020 WL 2315280 at *5. This

   language is to be liberally construed.              § 73.051.   A request for correction,

   clarification, or retraction is sufficient “if it states with particularity the statement

   alleged to be false and defamatory and, to the extent known, the time and place of

   the publication.” § 73.055(d)(3). Van Dyke never did this.

              15.        Van Dyke admitted he failed to comply with the DMA in his

   unqualified response to Retzlaff’s Request for Admission No. 20:

              REQUEST FOR ADMISSION NO. 20.

                     Admit that before filing the instant suit against Retzlaff, you did
              not make a demand for retraction, correction, or clarification of allegedly
              defamatory matter as required by TEX. CIV. PRAC. & REM. CODE §
              73.055(d)(3), the Texas “Defamation Mitigation Act.”

              RESPONSE: Admit.

   Exhibit 1. The Court now need only decide whether the DMA requires dismissal

   of all of Van Dyke’s claims. It does. The DMA sweeps broadly:

              This subchapter applies to a claim for relief, however characterized,
              from damages arising out of harm to personal reputation caused by
              the false content of a publication.

   § 73.054 [emphasis added]; Warner Bros., 2020 WL 2315280 at *5. It does not

   matter how Van Dyke characterizes his claims. It matters only whether Van

   Dyke’s damages arise out of “harm to personal reputation caused by the false

   content of a publication.” They do. Summary judgment is proper.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                        7
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 8 of 14 PageID #: 4026



   C. Which of Van Dyke’s Seven Claims Arise Out of Alleged “Harm to Personal
            Reputation Caused by the False Content of a Publication”?

              16.        All of them. Van Dyke pleads the following seven torts:

              (i)        libel per se; (Doc. 113, Plaintiff’s Third Amended Complaint
                         (“TAC”), ¶¶ 6.2-6.11)

              (ii)       business disparagement; (TAC ¶¶ 6.12-6.17)

              (iii)      intrusion on seclusion; (TAC ¶¶ 6.18-6.20)

              (iv)       tortious interference with an existing contract (plaintiff’s at-will
                         employment by the law firm of Karlseng, Leblanc, & Rich, LLC)
                         (TAC ¶¶ 6.21-6.24).

              (v)        tortious interference with prospective relations (plaintiff’s future
                         relations with the law firm of Karlseng, Leblanc, & Rich, LLC)
                         (TAC ¶¶ 6.25-6.30).

              (vi)       malicious criminal prosecution; (TAC ¶¶ 6.31-6.37) and

              (vii)      intentional infliction of emotional distress. (TAC ¶¶ 6.38-6.42)

              17.        Van Dyke factures his libel and business disparagement claims to

   yield five additional torts: intrusion upon seclusion, tortious interference with

   existing contract, tortious interference with prospective relations, malicious

   prosecution, and intentional infliction of emotional distress. But this does not alter

   the Court’s DMA analysis. All acts Van Dyke alleges by Retzlaff involve speech.

   All of Van Dyke’s claims arise from “harm to personal reputation” caused by the

   allegedly “false content of a publication.” § 73.054; Warner Bros., 2020 WL

   2315280 at *5. This places all of Van Dyke’s claims squarely within the ambit of

   the DMA. § 73.054. Without complying with the DMA, Van Dyke may not

   maintain any of them. § 73.055(a)(1). Summary judgment is proper.



   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                            8
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 9 of 14 PageID #: 4027



      D. Does Failure to Comply With the DMA Require Dismissal of a Cause of
                                      Action?

              18.        In 2017, the Fifth Circuit answered this question “yes,” holding that

   a person may not maintain an action if he has failed to make a request for

   correction, clarification, or retraction. Tubbs v. Nicol, 675 Fed. App’x. 437, 439

   (5th Cir. 2017). The Houston court of appeals is in accord. Zoanni v. Hogan, 555

   S.W.3d 321, 328-30 (Tex. App.—Houston [1st Dist.] 2018, pet. granted June 5,

   2020) (dismissing claims for which the plaintiff had failed to make a DMA request

   for correction, clarification, or retraction).

              19.        But Texas courts are not unanimous. Ignoring the plain language of

   § 73.055(a)(1), the Austin court of appeals held that a person may maintain a

   speech-related claim even if he has not made such a request. Warner Bros.

   Entm’t, Inc. v. Jones, 538 S.W.3d 781, 812 (Tex. App.—Austin 2017) (same),

   reversed on other grounds, 2020 WL 2315280 (Tex. 2020). One other court of

   appeals has reached the same conclusion. Hardy v. Comm. Workers of Am. Local

   6215 AFL-CIO, 536 S.W.3d 38, 48 (Tex. App.—Dallas 2017, pet. denied). The

   Texas Supreme Court has not resolved the split.                 Warner Bros., 2020 WL

   2315280 at *6 (“[W]e need not determine whether dismissal is required.”).

              20.        A federal court sitting in diversity generally applies the law of the

   forum state. See Gilbane Bldg. Co. v. Admiral Ins. Co., 664 F.3d 589, 593-94 (5th

   Cir. 2011); Erie R. Co. v. Tomkins, 304 U.S. 64, 78 (1938). If there is precedent

   from the state’s highest court, that authority controls with respect to questions of

   state law. Gilbane, 664 F.3d 593-94. If not, federal courts must make an “Erie


   Van Dyke v. Retzlaff
              Retzlaff’s Motion for Summary Judgment                                       9
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 10 of 14 PageID #: 4028



    guess” as to how the state’s highest court would decide the question.                    Id.

    Generally, an “Erie guess” is based on “cases that, while not deciding the issue,

    provide guidance as to how the [state high court] would decide the question.” Id.

    These cases include decisions from lower state courts or others who have ventured

    a similar Erie guess. Weatherly v. Pershing, LLC, 945 F.3d 915, 920 (5th Cir.

    2019).

               21.        Given the split of authority in Texas cases, this Court’s “Erie guess”

    may be informed by considering the DMA’s precise language and how similar

    language in other statutes has been interpreted. See U.S. v. Ron Pair Enterprises,

    Inc., 489 U.S. 235, 241 (1989). A statute’s plain language “is the surest guide to

    the Legislature’s intent.” Prairie View A & M Univ. v. Chatha, 381 S.W.3d 500,

    507 (Tex. 2012). The Texas Legislature frequently speaks in terms of who may

    “maintain an action,” and when it does so it uses the phrase to define the

    circumstances under which a plaintiff is permitted to invoke the judicial power.

               22.        For instance, “[a] consumer may maintain an action” for deceptive

    trade practices if it suffers certain categories of damages. TEX. BUS. & COM.

    CODE § 17.50(a) (emphasis added).                   If the consumer fails to show it “may

    maintain” such an action, a court must dismiss his claims.                  See DeVoll v.

    Demobreun, 2014 WL 7440314, at *3 (Tex. App.—San Antonio 2014, no pet.);

    see also Cushman v. GC Servs., L.P., 657 F.Supp.2d 834, 842 (S.D. Tex. 2009)




    Van Dyke v. Retzlaff
               Retzlaff’s Motion for Summary Judgment                                      10
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 11 of 14 PageID #: 4029



    (plaintiff did not have standing), aff’d, 397 F. App’x 24 (5th Cir. 2010).9 Similar

    examples abound:

               • Only licensed real estate agents or attorneys may “maintain an action to
                 collect” a real estate commission. Tex. Occ. Code § 1101.806(b)
                 (emphasis added). If the plaintiff is unlicensed, dismissal is appropriate.
                 Corporate Realty Assocs. v. Dun & Bradstreet, Inc., 2017 WL
                 4510592, at *3 (W.D. Tex. 2017), report and recommendation adopted,
                 2017 WL 4506811 (W.D. Tex. 2017).

               • “[T]he attorney general, district attorney, or county attorney may
                 maintain an action” for civil penalties or injunctive relief related to
                 certain violations of the Mental Health Code. TEX. HEALTH &
                 SAFETY CODE § 571.023(d) (emphasis added). This language limits
                 statutory standing to seek such relief to the persons enumerated in the
                 statute. Gordon v. Neugebauer, 57 F. Supp. 3d 766, 782 (N.D. Tex.
                 2014).

               • “A person may not maintain an action against a complainant or witness
                 in a[n attorney] disciplinary proceeding based on a communication
                 made by the complainant or witness to the [commission], a grievance
                 committee, or the chief disciplinary counsel.” TEX. GOV’T CODE §
                 81.072(g) (emphasis added). This provision confers “absolute and
                 unqualified” immunity from suit. Id.

    These examples only scratch the surface.10 The Texas Legislature’s many and

    consistent “maintain” usages establish its specialized meaning, which is to set a

    condition precedent for the invocation of judicial power.

               23.        Courts have relied on abatement provisions such as those in the

    DMA to hold dismissal inappropriate where a plaintiff failed to comply with a



               9      Accord, Patchak v. Zinke, 138 S. Ct. 897, 905 (2018) (plurality op.) (statute
    providing that certain actions “shall not be filed or maintained in a federal court” “strip[ped]
    federal jurisdiction over” pending suits in that category (emphasis added).
             10       See also, e.g., TEX. AGRIC. CODE §§ 60.063(c), 131.104(a); TEX. BUS. ORGS.
    CODE §§ 9.051(a), 22.362(a), 153.309(a); TEX. EDUC. CODE §§ 13.205(f), 24.05(d),
    132.121(a); TEX. ESTATES CODE § 505.101(a); TEX. HEALTH & SAFETY CODE §§
    171.104(b), 241.054(d), 241.152(f), 246.117(c), 571.022(b), 571.023(d), 611.007(c), 757.012(a),
    785.004(a); TEX. HUM. RES. CODE § 121.004(b); TEX. LOC. GOV’T CODE § 212.153(b); TEX.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion for Summary Judgment                                          11
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 12 of 14 PageID #: 4030



    notice provision in the DTPA and Insurance Code. See TEX. BUS. & COM.

    CODE § 17.505; TEX. INS. CODE § 541.154-.155. See Hines v. Hash, 843

    S.W.2d 464, 468-69 (Tex. 1992) (DTPA); Dokesun v. State Farm Lloyd’s, 833 F.

    Supp. 662, 664-65 (S.D. Tex. 2011) (Insurance Code).

               24.        But in neither the DTPA nor the Insurance Code did the Legislature

    use language that premised the plaintiff’s right to file suit—and the court’s power

    to consider it—on compliance with that notice provision. Rather, both statutes

    require notice only as a tool to potentially resolve the litigation early. See Hines,

    843 S.W.2d at 468-69. By contrast, the DMA’s use of “may maintain” deprives a

    court of the power to hear speech-related claims when the plaintiff has not

    affirmatively directed the defendant to correct.

                                                        IV. CONCLUSION

               25.        The Defamation Mitigation Act aims to deter speech-related lawsuits

    by conditioning a plaintiff’s right to sue on first seeking a correction or retraction.

    Speech-related claims brought by a plaintiff without satisfying the DMA cannot

    survive a motion for summary judgment. Van Dyke judicially admits he did not

    seek a correction or retraction from Retzlaff before filing this suit. Accordingly,

    the Court should grant final summary judgment in favor of Retzlaff and against

    Van Dyke on all of Van Dyke’s claims.




    NAT. RES. CODE § 52.235(a); TEX. PROP. CODE §§ 53.175(b), 62.125(b), 76.401(e); TEX.
    WATER CODE § 51.185.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion for Summary Judgment                                    12
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 13 of 14 PageID #: 4031



                                                        V. PRAYER

               26.        For these reasons, Retzlaff prays that the Court make an “Erie

    guess” that the Texas Supreme Court would construe the Defamation Mitigation

    Act as requiring dismissal of speech-related claims when a plaintiff fails to request

    a correction or retraction. Given Van Dyke’s unqualified admission that he failed

    to do this, Retzlaff prays that the Court grant final summary judgment under FED.

    R. CIV. P. 56 in favor of Retzlaff and against Van Dyke on all of Van Dyke’s

    claims. Retzlaff prays for such other and further relief, at law or in equity, as to

    which he shall show himself justly entitled.

    Respectfully submitted,



    By:          /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    Texas Bar No. 00787386
    Federal ID #18465
    jdorrell@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s Motion for Summary Judgment                               13
Case 4:18-cv-00247-ALM Document 175 Filed 06/08/20 Page 14 of 14 PageID #: 4032



                                             CERTIFICATE OF SERVICE

           I certify that on         6-8        , 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Motion for Summary Judgment                                     14
